Title: To George Washington from James Duane, 19 September 1780
From: Duane, James
To: Washington, George


                        
                            My dear General
                            Philadelphia 19 Septem. 1780
                        
                        I am to acknowledge the Honour of your Excellency’s favour of the 9th Instant on the Subject of the Hospital
                            Department. your Sollicitude that Gentlemen of distinguished Merit shoud be employed is a continued Proof of your
                            attention to the publick good; & those you particularize will not fail of being supported.
                        We are deeply engaged on the Subjects of your Excellency’s several Letters; considerable Progress is made in
                            that which is the principle the raising a permanent army: Congress unite in Sentiment that it is
                            essential; that is the surest and the only mean of producing an honourable peace: to render it
                            practicable and certain is the difficulty. There is in my mind no Question but that it will be submited for your Opinion
                            before it becomes conclusive.
                        I wish it was in my power to communicate agreeable events to Counter ballance our
                            Southern Misfortunes; the weight of them daily diminished by a comparison of Facts with the hasty Information of the
                            commanding officer of the Detachment. The Loss however of Artillery and Baggage, and above all of small arms, must be
                            severely felt, and the precipitate Flight of the Militia expose us to Insult, after every Alleviation. Of one Comfort we
                            cannot be deprived: Our regular Troops have acquired unfading Glory! I find with great Satisfaction that the
                            Legislature of New York have fallen in with the Views of the Eastern Convention and particularly to strengthen the Hands
                            of Congress and enable them to enforce their Decisions: We can never manage the publick Interests with Success ‘till this
                            Disposition becomes general: nor can any thing else under the divine Blessing, be necessary to give Us a decided
                            Superiority over our Enemies. We have now obtaind military Knowledge in an eminent Degree we have internal Resources and
                            Reputations abroad: we have a great and respectable Ally: of what then are we destitute but Vigour and confidence in
                            Government, and publick Spirit in Individuals.
                        
                        I shall be happy to be honourd with a Line after your Interview at Hartford if your Leisure admit. I hope it
                            will prove some Relaxation from the severe and anxious Cares which have fallen to your Share too long and with too much
                            weight. Permit me to add that I am with every Sentiment of the most affectionate Attachment and most perfect Regard Dear
                            Sir your most Obedient humble Servant
                        
                            Jas Duane
                        
                    